Brailsford, Justice.
Appellant was convicted of larceny in April, 1961, in the Greenville County Court and sentenced to a term of five years. He is presently serving that sentence in the State Penitentiary. On November 27, 1961, he moved for a new trial on the ground of after-discovered evidence, and this motion was *368denied by the order dated December 13, 1961. Appellant was represented by counsel at his trial and at the hearing of his motion for a new trial. No appeal was taken from his conviction and sentence or from the denial of his motion for a new trial. On May 7, 1962, appellant petitioned the court for an order requiring the reporter to furnish him with a transcript of his trial, stating that it is needed in the prosecution of an appeal from the order denying his motion for a new trial and that he is without funds to pay for same. This petition was denied by the court on the grounds that time for appealing had expired and that no facts were alleged which entitled appellant to attack his conviction in a collateral proceeding.
This appeal is from the order denying appellant’s petition for a transcript of the proceedings at his trial. Appropriately, the only exceptions charge error in the court’s refusal to order that the transcript be furnished. Appellant has failed to argue these exceptions in his written brief or even to refer to them in any way. By the long settled rule here, exceptions not argued in the written brief are deemed abandoned. Field v. Gregory, 230 S. C. 39, 49, 94 S. E. (2d) 15, 21; and the authorities there cited.
The brief is devoted to an assault on the order of December 13, 1961, denying appellant’s motion for a new trial. This order is not before us for review. The exceptions to the order appealed from having been abandoned the appeal is dismissed.
Affirmed.
Taylor, C. J., Moss and Lewis, JJ., and Legge, Acting Associate Justice, concur.